EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “the guide tube is connected to a variable connection position of the liquid collector; the guide tube is connected to the variable connection position of the liquid collector at a variable angle; and the outer annular structure is a partial annular structure; a width of an upper end of the outer annular structure is not equal to a width of a lower end of the outer annular structure; and the outer annular structure is provided with an outer annular groove, and a surface of the outer annular groove is provided with at least one of the plurality of the flowing gas holes” along with the other features of claim 1.
Claims 2-3 and 6-10 are allowable by virtue of their dependence from claim 1.
With respect to claim 5, the prior art does not teach or suggest “the collection tube body and the collection tube cover are structurally connected in the connection manner; the collection tube body is provided with a first connection structure, and the collection tube cover is provided with a second connection structure corresponding to the first connection structure; the connection manner comprises a thread connection manner, a snap-fit connection manner or a turning fastening connection manner; the collection tube body and the collection tube cover are provided with a second anti-slip structure; the second anti-slip structure is a dot structure, and the dot structure forms Braille” along with the other features of claim 5.
Claims 11-17 are allowable by virtue of their dependence from claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791